Title: From Thomas Jefferson to James Madison, 21 June 1792
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia June 21. 1792.

Your No. 1. came to hand two days ago. When I inclosed you the papers of the last week I was too much hurried to write. I now therefore write earlier, and inclose only one of Fenno’s papers. The residue of the New York election was as follows



Clinton
Jay



Albany
 444.
 1 178
The Otsego votes were rejected, about 1000. in number, of which Jay had about 850. say a majority of 700. so that he was really governor by a majority of 500. votes, according to his friends.


Montgomy.
306.
 424


Herkimer.
247.
 401


Ontario.
28.
 92


Total.
 8,457.
 8,315


difference

 142


The Clintonians again tell strange tales about these votes of Otsego. I inclose you two New York papers which will put you fully in possession of the whole affair (take care of them if you please, as they make part of a collection). It does not seem possible to defend Clinton as a just or disinterested man if he does not decline the office, of which there is no symptom; and I really apprehend that the cause of republicanism will suffer, and it’s votaries be thrown into schism by embarking it in support of this man, and for what? to draw over the Antifederalists, who are not numerous enough to be worth drawing over. I have lately seen a letter from —— to —— on receiving his appointment. He pleads guilty to the charge of indiscretion hitherto, and promises for the future the most measured circumspection, and in terms which mark him properly and gratefully impressed with the counsel which had been given him pretty strongly as you know.—I have made out my table; but instead of settling the proportion of the debt of each country to it’s population, I have done it to it’s revenue. It is as follows.



Date
 Country
 Public debt
 Annual revenue
 Proportion of debt to revenue
 Authority



U.S. of Amer.








£ sterl.
 £ sterl.

Zimmerm.


1786.
Gr. Britain
239,154,879
15,000,000
16:1
224.




livres
livres




1785.
France
3,400,000,000
430,000,000
8:1
265.




 silver dollrs.





1772.
Sweden
60,000,000
11,089,122
5.4:1
59.




florins
florins





Austria.
200,000,000
95,000,000
2.1:1
157 




rubles
rubles




1765.
Russia.
40,000,000
20,000,000
2:1
 40 




 £. sterl.
 £ sterl.




1774.
Portugal
3,675,381
1,800,000
2:1
 336 




piastres
piastres




1785.
Spain
152,000,000
100,000,000
1.5:1
 317 




dollars
dollars




1769
Denmark
1,400,000
6,272,000
0.22:1
75.





dollars





Prussia.
•
21,000,000

143.


I have not yet examined into the debt of the U.S. but I suppose it to be about 20. years revenue, and consequently that tho the youngest nation in the world we are the most indebted nation also. I did not go into the debts and revenues of the United Netherlands, because they are so jumbled between general and provincial, and because a great deal of their debt, is made by borrowing at low interest and lending it at high, and consequently not only this part is to be struck off from the amount of their debt, but so much of the residue of it also as has it’s interest paid by this means.—Brandt, the famous Indian is arrived here; he dined with the P. yesterday, will dine with Knox to-day, Hammond on Sunday, the Presidt. on Monday &c. Adieu my dear Sir. Your’s affectionately

Th: Jefferson

